By the Court.
The only question in this case is whether the affirmative defence of contributory negligence on the part of the plaintiff was established as matter of law. It is *59rarely that such a ruling can rightly be made. Castano v. Leone, 278 Mass. 429, 431. G. L. (Ter. Ed.) c. 231, § 85. The plaintiff was a pedestrian. At about eight o’clock in the evening of the last day of September, 1933, he left the curb of a reservation to cross a well lighted street when the automobiles of the defendant and of several others were two hundred to two hundred and fifty feet away, shortly after having been stopped by a traffic officer, and was struck by the automobile of the defendant. There was testimony that the defendant had said that he was responsible for the accident, that he was in a hurry and was going too fast. The evidence need not be recited. A careful examination of it convinces us that there was no error of law in denying the request for ruling that a finding be entered for the defendant. G. L. (Ter. Ed.) c. 90, §§ 14, 17. The case falls within the class of cases illustrated by McGuiggan v. Atkinson, 278 Mass. 264, McSorley v. Risdon, 278 Mass. 415, Legg v. Bloom, 282 Mass. 303, and Sooserian v. Clark, 287 Mass. 65, and is distinguishable from cases like Will v. Boston Elevated Railway, 247 Mass. 250, and O’Callaghan v. Boston Elevated Railway, 249 Mass. 43.

Exceptions overruled.